LILE, J.:
Concurs in Results:
¶ 1 I disagree that 12 O.S.1991, § 2613, requires that any formalistic sequence be followed in impeaching the witness; it is not necessary that the witness be asked to explain or deny any discrepancy before the previous statement is admissible. The only requirement is that the witness be afforded an opportunity to explain or deny and be subject to interrogation by the opposite party at some time while the witness is on the stand. I agree that as impeachment evidence the entire tape was not relevant, and only relevant portions should have been used before the jury.
¶ 2 I agree with J. Lumpkin that this is properly considered as a question of past recollection recorded under 12 O.S.1991, § 2803(5).
¶ 3 If admissible under this section, then we can rely on that theory without regard to the reasons given by the prosecution at trial or relied upon by the judge at trial. See Welch v. State, 1998 OK CR 54, ¶¶ 5-8, 968 P.2d 1231, 1239-40.